DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 7 and 18, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, the best prior art Yoon teaches a beam separator (polarizing device (beam separator), Fig. 5, para. [0048]) comprising: 
a composite prism having an external input face and an external output face co-planar to the input face (polarizing device comprises a prism element 119 (composite prism) having a left upper facet (external input face) proximal element 115 and right upper facet (external output face) proximal hologram optical element HOE 120 being illustrated co-planer to the left upper facet, Fig. 5, para. [0048]); 
at least one polarization beam splitter surface that is encased within the composite prism and that has an edge that defines a boundary between the external input face and the external output face (polarizing device comprises a polarized beam splitter 116 surface internal to (encased within) the prism element 119 and has an illustrated upper edge that defines a boundary between left upper facet and the right upper facet, Fig. 5, para. [0046]); and 
polarizing device comprises a first reflection face 113 which is positioned to reflect, along a direction orthogonal to the right upper facet, light of a first polarization state that reflects from the polarized beam splitter 116, para. [0041], [0046], [0048]).
Yoon does not explicitly show the beam separator in an imaging apparatus comprising: a projector that projects a beam of light in a first direction, the beam having a first portion with a first polarization that forms a first image and a second portion with a second polarization, that forms a second image; a first beam expander in the path of the projected light beam traveling in the first direction and further in the path of the first portion of the beam that is reflected in a first reverse direction, wherein the first beam expander is further configured to direct the reflected light forming the first portion of the beam to form a first virtual image to a viewer;  27866296_1a second beam expander in the path of the projected light beam and further in the path of the second portion of the beam that is reflected in a second reverse direction, and configured to direct the light forming the second portion of the beam to form a second virtual image to the viewer; or that the beam separator direct both first and second portions of the projected beam back in the respective first and second reverse directions towards the first and second beam expanders, wherein both of the first and second beam expanders lie between the projector and the beam separator. 
The prior art when taken alone or in combination does not remedy these deficiencies. For instance, Haddick (US 20190025589 A1, eff. 2017) a beam separator comprising a polarization splitter (Fig. 4b, 450) employed in a head mounted display (Fig. 2) but does explicitly show the required structure or steps. 
Therefore the claim is allowable over the prior art.
In re 8-17, 19-27, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872